ORDER
Upon consideration of the amicus curiae petition for rehearing the above-captioned action, the affidavit of counsel for appellant Lucinda Sue Scott, and third-party defendant North Carolina Farm Bureau Mutual Insurance Company’s motion to strike affidavit, the following order is entered:
*9001. This Court’s opinion in the above-captioned action as it appears in the advance sheets to the North Carolina Reports, 342 N.C. 482, 498, 467 S.E.2d 34, 43 (1995), is corrected by deleting the following sentence:
However, the language of this statute makes it clear that both inter- and intrapolicy stacking are available only when the coverage is nonfleet and the vehicle covered is of the private passenger type.” Aetna, Cas. & Sur. Co., 105 N.C. App. at 567, 414 S.E.2d at 71.
and substituting the following sentence in lieu thereof:
“The language of this statute makes it clear that intra-policy stacking is only available when the coverage is nonfleet and the vehicle covered is of the private passenger type.” Aetna Cas. & Sur. Co., 105 N.C. App. at 567, 414 S.E.2d at 71.
Except as herein expressly allowed, the petition for rehearing is denied.
2. Third-party defendant North Carolina Farm Bureau Mutual Insurance Company’s motion to strike affidavit is allowed.
By order of the Court in Conference, this the 1st day of May, 1996.
Orr, J.
For the Court